Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 02/02/2021 has been entered.  Claims 1-3, 6-10 and 13-16 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed 10/30/2019 and 03/24/2020 were considered except for the non-patent literature (NPL) that fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL lacks subject matter in the English language for the examiner to consider.  The NPL has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of 
Specification
The objection to the disclosure is withdrawn on view of the amendment to the specification to correct the reference to fig 5A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stopa (US 2004/0155844) as applied above in view of Metcalfe (US .  .
Regarding claim 1, Stopa discloses a method for coordinating a plurality of warning devices (coordinating lighting devices 10 in abstract, para 0009, 0033-0046, the devices providing warnings in para 0003, 0006, 0011, 0019, 0021, 0024, 0044-0045), comprising:
providing a first warning device and at least one second warning device (multiple devices 10 in fig 2, para 0033-0034, 0046), wherein the first warning device has a first controller, each of the at least one second warning device has a second controller (each device 10 has microcontroller U2 in (figs 1-2), and the first controller and each of the at least one second controller mutually transmit signals via a telecommunication channel (each microcontroller U2 transmits sync signals on SYNC line in figs 1-2 and para 0038-0046);
generating a first result according to an operation, and generating a second result according to the operation (each microcontroller polling the SYNC line at the timing of its internal clock to determine if the SYNC line is high or low in para 0038-0046);
operating the first controller in a first mode or a second mode according to the first result and the second result (if the SYNC line is logic low when polled, the microcontroller assumes it is the first to poll the SYNC line and operates in the first control/master mode to transmit sync signals on the SYNC line and if the SYNC line is logic low when polled, the microcontroller assumes another device has taken control (second device is first to poll the SYNC line) and the first device operates in the follow/slave mode to follow sync signals from the second device in para 0038-0046); and

Regarding amended claim 1, Stopa discloses wherein step of operating the first controller comprises: operating the first controller in the first mode according to the first result being less than the second result, and operating the first controller in the second mode according to the second result being less than the first result  (the controller in the first/master mode is a result of the first controller being the controller that is first in time to initiate flashing sequence and trigger its transistor to transmit by taking the SYNC line low and the controller in the second /receive mode is a result of the first controller being the controller that is NOT first in time to monitor/poll port GP0 to trigger flashing sequence in response to SYN from another controller in par 0038, 0046.  This requires the poll/trigger time of the first controller less than (first in respect to) the time of the second controller that is a result of timing of first microcontroller polling the SYNC line and driving the flash pattern according to the result of the internal clock of the microcontroller in para 0038, 0042-0043).  
Stopa does not expressly disclose parameter and target values.

Malcolm provides an analogous art communication system with each device providing a random delay similar to Metcalfe.  The delay in Malcolm is after detecting the channel is idle to avoid collisions (title, abstract, col 2 lines 10-34).  This corresponds to CSMA/CA used by Wi-Fi.  Malcolm discloses that an integer S is randomly chosen and the transmitter delays S microseconds (col 4 lines 3-21) that is implemented as a S count unit 30 comprised of a counter driven by a random clock (col 5 line 59-col 6 line 2).  This corresponds to counting up to S, or it could count down from S to zero as in Metcalfe. 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Stopa, wherein step of generating the first result comprises: generating the first result according to a first parameter and a first target value provided by the first controller, and wherein the step of 
Regarding claim 2, Stopa discloses wherein the first controller stops driving the first warning device if the first controller is in the second mode (microcontroller U2 in the second (follow/save) mode does not generate SYNC signals on the SYNC line, but follows SYNC signals from the microcontroller in the control/master mode; the microcontroller in the follow/slave mode may operate out of phase with the control/master device corresponding stopping when the control/master device is driving to in para 0039, 0042-0043, claim 23).
Regarding claim 3, Stopa discloses the step of: generating a synchronization signal from the first controller to each of the at least one second controller via the telecommunication channel if the first controller is in the first mode, wherein the synchronization signal configures to drive each of the at least one second warning device by the at least one second controller according to the synchronization signal  (if the SYNC line is logic low when polled, the microcontroller assumes it is the first to poll the SYNC line and operates in the first control/master mode to transmit sync signals on the SYNC line to the other controllers to coordinate their flashing pattern by following the 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the step of generating the first result comprises: set a first time required to increase or decrease the first parameter value to approach the first target value as the first result; and wherein the step of generating the second result comprises: set a second time required to increase or decrease the second parameter value to approach the second target value as the second result in view of Metcalfe and/or Malcolm disclosing each device transmitting after a delay by counting down from a parameter (random number) to a target (zero) to detect and/or avoid collisions.  Obviously, the parameter could be counted up to the number as an equivalent delay and/or count up/down by weighing factors such as number of collisions to avoid repeated collisions.
Regarding claim 7, Stopa discloses, wherein the first warning device comprises at least one first warning light, and each of the at least one second warning device comprises at least one second warning light (each device 10 provided with warning lights 30 in figs 1-2, para 0003, 0006, 0011, 0019, 0021, 0024, 0044-0045).
Regarding claim 8, Stopa discloses a warning device for coordinating at least one other warning device, wherein the at least one other warning device has a second controller, the warning device (coordinating lighting devices 10 in abstract, para 0009, 0033-0046, the devices providing warnings in para 0003, 0006, 0011, 0019, 0021, 0024, 0044-0045, each device having a microcontroller U2 in figs 1-2, para 0038-0046) comprising:

a peripheral circuit, coupled to the first controller and a telecommunication channel (sync and other circuits 40,42,44 between microcontroller U2 and SYNC line in figs 1-2, para, and the first controller and the second controller transmitting signals via the telecommunication channel (each microcontroller U2 transmits sync signals on SYNC line in figs 1-2 and para 0038-0046),
wherein the first controller is operated in the first mode or the second mode according to the first result and the second result (microprocessor U2 operates in the first (control/master) mode if the SYNC line is logic low when polled and assumes it is the first to poll the SYNC line and transmit sync signals on the SYNC line and the microprocessor operates in the second (follow/save) mode if the SYNC line is logic low when polled and the microcontroller assumes another device has taken control (second device is first to poll the SYNC line) and the first device operates in the follow/slave mode to follow sync signals from the second device in para 0038-0046), and the first 
Regarding amended claim 8, Stopa discloses wherein step of operating the first controller comprises: operating the first controller in the first mode according to the first result being less than the second result, and operating the first controller in the second mode according to the second result being less than the first result (the controller in the first/master mode is a result of the first controller being the controller that is first in time to initiate flashing sequence and trigger its transistor to transmit by taking the SYNC line low and the controller in the second /receive mode is a result of the first controller being the controller that is NOT first in time to monitor/poll port GP0 to trigger flashing sequence in response to SYN from another controller in par 0038, 0046.  This requires the poll/trigger time of the first controller less than (first in respect to) the time of the second controller that is a result of timing of each microcontroller polling the SYNC line and driving the flash pattern according to the result of the internal clock of the microcontroller in para 0038, 0042-0043).  
Stopa does not expressly disclose parameter and target values.
Metcalf and Malcom were discussed above.

Regarding claim 9, Stopa discloses, wherein the first controller stops driving the warning device if the warning device is operated in the second mode (microcontroller U2 in the second (follow/save) mode does not generate SYNC signals on the SYNC line, but follows SYNC signals from the microcontroller in the control/master mode; the microcontroller in the follow/slave mode may operate out of phase with the control/master device corresponding stopping when the control/master device is driving to in para 0039, 0042-0043, claim 23).
Regarding claim 10, Stopa discloses, wherein the first controller generates a synchronization signal to each of the at least one second controller via the telecommunication channel if the first controller is operated in the first mode, and each of the at least one second controller drives the at least one other warning device according to the synchronization signal (if the SYNC line is logic low when polled, the 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first controller set a first time required to increase or decrease the first parameter value to approach the first target value as the first result, wherein the second controller set a second time required to increase or decrease the second parameter value to approach the second target value as the second result in view of Metcalfe and/or Malcolm disclosing each device transmitting after a delay by counting down from a parameter (random number) to a target (zero) to detect and/or avoid collisions.  Obviously, the parameter could be counted up to the number as an equivalent delay and/or count up/down by weighing factors such as number of collisions to avoid repeated collisions.
Regarding claim 14, Stopa discloses, wherein the warning device comprises at least one first warning light, and each of the at least one warning device comprises at least one second warning light (each device 10 provided with warning lights 30 in figs 1-2, para 0003, 0006, 0011, 0019, 0021, 0024, 0044-0045).
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein if the warning device is in a first circuit mode, the 
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein if the warning device is operated in a second circuit mode, the peripheral circuit comprises: a first resistor, having a first terminal coupled to a system voltage; a transistor, having a base coupled to the first controller, a collector coupled to the second terminal of the first resistor and an emitter coupled to a reference level; a second resistor, having a first terminal coupled to the base of the transistor and a second terminal coupled to the reference level; a diode, having an anode coupled to the 
Further, regarding claims 1-3, 6-10 and 11-16, if the mutual transmission in claims 1 and 8 and the stop in claims 2 and 9 are directed to communication collisions, then such would have been obvious in view of Metcalfe and/or Malcolm disclosing collision detection and/or avoidance.
Claims 1-3, 6-10 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stopa (US 2004/0155844) and Metcalfe (US 4063220) and/or Malcolm (US 4332027) as applied above in view of Gieffers (US 5296840).
Stopa discloses warning/emergency signaling by light, but does not expressly disclose warning sound and speaker of claims 1, 7, 8, and 14.
Gieffers discloses an analogous art warning/emergency method and device (title, abstract) with waring sounds and speakers to provide audio/tone signaling in addition to light signaling as is typical/conventional in emergency vehicles (figs 1-3, col 1 lines 13-40, col 4 lines 45-66 and col 7 lines 9-50, claim 5).
.
Response to Arguments
Applicant’s arguments filed 02/02/2021 with respect to the rejections of claims 1-1-3, 7-10 and 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 USC 103 based on Stopa in view of Metcalfe and/or Malcom.
Applicant argues that paragraph [0039] of Stopa discloses microcontroller U2 is programmed to follow the pattern applied to the SYNC line or to initiate its own flashing sequence based on the logic level of I/O port GPO. That is, the operation mode of the microcontroller of Stopa is based on a logic level.  Therefore, Stopa fails to disclose the technical feature of “first controller in the first mode according to the first result being smaller than the second result and operating the first controller in the second mode according to the second result being smaller than the first result" in claim 1.
This argument is not persuasive because Stopa monitors or polls the SYNC line to determine the logic level of SYNC line in para 0038-0039 to determine which controller is the first controller (in time) to access the SYNC line in par 0046.   The controller in the first/master mode is a result of the first controller being the controller that is first in time 
Applicant argues that the operation mode of the station of Metcalfe is based on an interval of time from random number generator, therefore, Metcalfe fails to discloses the technical feature "wherein step of operating the first controller comprises: operating the first controller in the first mode according to the first result being smaller than the second result, and operating the first controller in the second mode according to the second result being smaller than the first result" in claim 1.
This argument is not persuasive because a first result “less than” a second result is disclosed by Stopa.  Further, Metcalfe allows a station to transmit when the line is idle, similar to Stopa, with the addition of random time in response to collisions.  Random time of Metcalf corresponds to “result” disclosed as “time” in applicant’s original disclosure that may be based on “random values” (par 0020-0021).  Para 0021-0022 of 
Applicant argues that the station in Malcom will delay for a period of time that is randomly chosen to avoid inference or collision with other stations.  The operation mode of the station of [Metcalf] Malcom is based on an interval of time from random number generator, therefore, Malcom fails to discloses the technical feature "wherein step of operating the first controller comprises: operating the first controller in the first mode according to the first result being smaller than the second result, and operating the first controller in the second mode according to the second result being smaller than the first result" in claim 1.
This argument is not persuasive because a first result “less than” a second result is disclosed by Stopa.  Further, Malcom allows a station to transmit when the line is idle, similar to Stopa, with the addition of random delay in to avoid collisions.  Random delay/time of Malcom corresponds to “result” disclosed as “time” in applicant’s original disclosure that may be based on “random values” (par 0020-0021).  Para 0021-0022 of the pub.  The examiner notes that the claim states “less than” rather than the argued “smaller than.”  
Applicant argues that regarding the motivation of combination of Stopa, Metcalfe, and Malcom, the Applicant respectfully submits that the person having ordinary skill in the art is not able to combine Stopa, Metcalfe, and Malcom to anticipate every feature claimed in the independent claim I for at least the reasons set forth below.
The argument cannot be persuasive because anticipation is required for a 102 
Applicant argues the technical issue of Stopa is synchronization between the LEDs. The technical solution to the technical issue of Stopa is setting the SYNC line to a same voltage level through the synchronizing circuit 42.  However, the technical issues of Metcalfe and Malcom are both data collision. The technical solutions to the technical issues are both delaying a random time before next transmission.  That is, the technical issue and technical solution to the technical issue of Stopa is different from the technical issue and technical solution to the technical issue of Metcalfe and Malcom. Further, the elements, circuits and stations are not able to be combined by the person having ordinary skill in the art. Therefore, the person having ordinary skill in the art is not able to combine Stopa, Metcalfe, and Malcom to anticipate every feature claimed in the independent claim 1.
This argument is not persuasive because Stopa, Metcalfe and Malcom are all directed to similar communication system where each controller monitors that no other controller is communicating before the controller communicates so that the system does not require a central controller.  This is a form of carrier sense multiple access (CSMA) where each station senses that the line is idle (no carrier, synch or packet from other station) before communication without a central controller.  In Stupa, the first station “assumes” it is in control of the SYNC line without any consideration for potential collisions.  Metcalfe and Malcom recognize that because of propagation delays, collision may occur and the station that “assumes” it is control may not be in control.  Metcalfe 
Therefore, the rejection of clam 1 is proper.
Claim 8 is directed to similar limitations.  Therefore, the rejection of claim 8 is proper.
Applicant has not presented any further arguments regarding the dependent claims.
Therefore, the rejections of claims 1-3, 6-10 and 13-16 are proper for the reasons stated in the rejections and the response to arguments.  The rejections are made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/22/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683